DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Terminal Disclaimer
The terminal disclaimer filed on May 4, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,810,299 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-8 and 12-23 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed to a method and system for authenticating users through randomly
selected gestures. Independent claims 1 and 16, recite the uniquely distinct features of “
generating an authentication prompt for a display, the authentication prompt specifying a randomly-selected subject matter; receiving video data representing a user performing a gesture; and authenticating the user in response to a determination that the video data satisfies the randomly-selected subject matter”. Independent claim 8 recites the uniquely distinct features of “generating, by a device, an authentication prompt for a display by a display device, the authentication prompt specifying a randomly-selected subject matter, wherein the randomly-selected subject matter is associated with a randomly-selected noun; receiving, by the device, an input data generated in response to the authentication prompt, the input data representing a user performing a gesture specified by the randomly-selected subject matter; generating, by the device, a prediction associated with the randomly-selected noun; comparing, by the device, the input data to the randomly-selected subject matter associated with the randomly-selected noun in accordance with the prediction; and authenticating, by the device, and based on the comparing, the user in response to a determination that the input data satisfies the randomly-selected subject matter”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW B SMITHERS whose telephone number is (571)272-3876. The examiner can normally be reached 8:00-4:00 (Teleworking).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristine Kincaid can be reached on 571-272-4063. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW SMITHERS/
Primary Examiner
Art Unit 2437